Exhibit 10.1.3

 

THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”) is made and entered into as of the       day of December, 2002 and
is by and among APCOA/Standard Parking, Inc., a Delaware corporation (the
“Company”) LaSalle Bank National Association, a national banking association
(“LaSalle”),, Bank One, NA, a national banking association (“Bank One”), and
LaSalle as agent (in such capacity, the “Agent”) for the “Lenders” under the
Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, LaSalle, Bank One and the Company are all of the parties to that
certain Amended and Restated Credit Agreement dated as of January 11, 2002, as
amended (as such agreement has been or may be further amended, restated,
modified or supplemented and in effect from time to time, the “Credit
Agreement”), and LaSalle and Bank One are all of the “Lenders” thereunder; and

 

WHEREAS, LaSalle, Bank One and the Company desire to amend the Credit Agreement
in certain respects, as hereinafter described in this Third Amendment;

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Third Amendment, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Definitions.  Capitalized terms used in this Third Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Credit
Agreement.  In addition, the following term shall have the meaning indicated:

 

“Third Amendment Effective Date” means the date upon which this Third Amendment
is executed by the Company, LaSalle, and Bank One, and the Guarantor Consent and
Reaffirmation hereto is executed by each Guarantor, and each other condition to
effectiveness set forth in Section 3 hereof has been fulfilled to the reasonable
satisfaction of LaSalle and Bank One.

 

2.                                       Amendment of Credit Agreement. 
Effective on the Third Amendment Effective Date, the Credit Agreement shall be
amended as follows:

 

(A)                              The definitions of Borrowing Base, Revolving
Loan Commitment and Revolving Loan Maturity Date in Section 1.1 of the Credit
Agreement shall be amended and restated in their respective entireties as
follows:

 

“Borrowing Base” shall mean an amount equal to (i) eighty percent (80%) of the
unpaid amount (net of such reserves and allowances as the Agent deems necessary
in its reasonable discretion) of all Eligible Accounts Receivable then existing
(other than Eligible Capital Improvement Receivables), plus (ii) fifty percent
(50%) of all Eligible Capital Improvement Receivables then existing, plus (iii)
forty percent (40%) of (A) the

 

--------------------------------------------------------------------------------


 

Net Book Value of Fixed Assets of the Company, minus (B) outstanding Capital
Lease Indebtedness of the Company (determined on a consolidated basis).

 

(B)                                The following new definitions shall be added
to Section 1.1 in their proper alphabetical places:

 

“Capital Improvement Receivable” shall mean an Account Receivable which is
payable to the Company in respect of capital improvements made (or paid for) by
the Company to a vehicle parking facility managed by the Company pursuant to a
written agreement between the Company and a non-Affiliate third party.

 

“Capital Lease Indebtedness” shall mean that portion of obligations under
Capital Leases of a Person which, in accordance with GAAP, would be classified
as the principal portion of Indebtedness of such Person.

 

“Eligible Capital Improvement Receivable” shall mean a Capital Improvement
Receivable which meets the requirements of an Eligible Account Receivable
hereunder except that such Account Receivable is due more than 90 days past the
original invoice date thereof.

 

“Net Book Value of Fixed Assets of the Company” shall mean, as of any date of
determination thereof, determined for the Company on a consolidated basis, (a)
the net book value of the Company’s fixed assets as of such date, less (b) the
net book value as of such date of the cost of contracts acquired, to the extent
that such cost of contracts acquired is reflected as fixed assets in the books
of the Company.

 

(C)                                Section 3.1(a) shall be amended and restated
in its entirety as follows:

 

(a)                                  Unless earlier payment is permitted or
required under this Agreement, the Company shall pay to the Agent, for the
benefit of the Lenders, (i) on the Revolving Credit Termination Date, the entire
outstanding principal amount of the Revolving Credit Advances, (ii) on or before
March 1, 2003, $5,000,000.00 of the outstanding principal balance of the Term
Loan, and (iii) on the Term Loan Termination Date, the entire outstanding
principal balance of the Term Loan.  If the Revolving Credit Advances at any
time exceed the amount allowed pursuant to Section 2.1(c), the Company shall
repay the Revolving Credit Advances by an amount equal to or, at its option,
greater than such excess.

 

(D)                               Section 5.2(l)(2) shall be amended and
restated in its entirety as follows:

 

(2)  the Company or any Subsidiary may pay or issue to Parent or Affiliates such
amounts or dividends which in the aggregate do not exceed in any fiscal quarter
an amount equal to the lesser of $750,000 or an amount equal to 50% of the
amount of the Company’s Excess Cash Flow for the four fiscal quarters most
recently ended times one-fourth (collectively, the “Affiliate Amount”);
provided, that (i) such payments do not violate any other terms or provisions of
this Agreement, (ii) no Unmatured Event or Event of Default exists or would be
caused by any such payment, (iii) the calculation of Excess Cash Flow and the
Affiliate Amount shall be delivered to the Agent concurrently with the financial

 

2

--------------------------------------------------------------------------------


 

statements required pursuant to Section 5.1(d)(iii) of this Agreement and the
Agent shall have five (5) Business Days in which to review and approve or
disapprove such calculation, and the Affiliate Amount shall be paid upon
approval of such calculation, and (iv) the payment of the Affiliate Amount shall
begin for the fiscal quarter ending March 31, 2002 and fiscal quarters ending
thereafter; provided further that notwithstanding the foregoing, the maximum
aggregate total amount of all Affiliate Amounts paid after December 12, 2002
shall not exceed $100,000 without the prior approval of the Agent;

 

(E)                                 The Term Note shall be amended and restated
in its entirety in the form attached to this Third Amendment.

 

(F)                                 Exhibit K shall be amended and restated in
its entirety in the form attached to this Third Amendment.

 

3.                                       Conditions to Third Amendment Effective
Date.  This Third Amendment shall become effective and the Third Amendment
Effective Date shall occur upon completion of each of the following conditions
to the reasonable satisfaction of each of LaSalle and Bank One:

 

(A)                              Execution and Delivery of This Third
Amendment.  This Third Amendment shall have been duly executed and delivered by
the parties hereto.

 

(B)                                Restated Term Note.  The Company shall have
executed and delivered to Bank One an amended and restated Term Note in the form
attached to this Third Amendment.

 

(C)                                Guarantor Reaffirmations.  Each of the
Guarantors shall have executed and delivered to the Agent a reaffirmation, in
form and substance acceptable to the Agent, of such Guarantor’s obligations
under the Guaranty.

 

(D)                               Secretary’s Certificates; Resolutions;
Incumbency.  The Company shall have delivered to the Agent, for the Company and
for each Guarantor, a certificate of the Secretary or Assistant Secretary of the
Company or such Guarantor certifying:

 

(i)                                     the names, offices and true signatures
of the officers of the Company or such Guarantor authorized to execute, deliver
and perform, as applicable, this Third Amendment and/or any other instruments,
documents or agreements to be entered into by the Company or such Guarantor in
connection herewith; and

 

(ii)                                  true and correct copies of the certificate
of incorporation and the by-laws of the Company or such Guarantor, in each case
as amended and then in effect, or a statement that the certificate of
incorporation and/or by-laws of the Company or such Guarantor have not been
amended or modified since the most recent date of delivery of true, correct and
complete copies thereof to the Agent and such copies remain true, correct and
complete; and

 

3

--------------------------------------------------------------------------------


 

(iii)                               true and correct copies of resolutions of
the board of directors of the Company or such Guarantor approving and
authorizing the execution, delivery and performance by the Company or such
Guarantor of this Third Amendment and/or any other instruments, documents or
agreements to be entered into by the Company or such Guarantor in connection
herewith.

 

(E)                                 No Defaults.  No Default or Event of Default
shall have occurred and be continuing under the Credit Agreement, taking into
account the changes to the Credit Agreement contemplated by this Third
Amendment.

 

(F)                                 Fees.  In consideration of the Lenders’
entering into this Third Amendment, the Company shall have paid to Bank One a
fee of $37,500 and to LaSalle a fee of $62,500, which fees shall be fully earned
and non-refundable.

 

4.                                       Reaffirmation and Confirmation of
Security Interest.  The Company hereby confirms to LaSalle and Bank One that the
Company has granted to the Agent, for the benefit of the Lenders, a security
interest in or lien upon substantially all of its property in order to secure
the obligations of the Company to the Agent and the Lenders pursuant to the
Credit Agreement.  The Company hereby reaffirms such grant of such security
interest and lien to the Agent, for the benefit of the Lenders, for such purpose
in all respects.

 

5.                                       Representation and Warranties.  To
induce LaSalle and Bank One to enter into this Third Amendment, the Company
hereby represents and warrants to LaSalle and Bank One that:

 

(a)                                  Since September 30, 2002, there has been no
development or event, which has had or could reasonably be expected to have a
material adverse effect on the Company’s business or financial condition.  No
Event of Default or Unmatured Event will occur after giving effect to this Third
Amendment.

 

(b)                                 The Company has the corporate power and
authority, and the legal right, to make and deliver this Third Amendment and
each other instrument, document or agreement to be executed and delivered by it
pursuant hereto, and to perform all of its obligations hereunder and thereunder,
and under the Credit Agreement as amended by this Third Amendment, and the
Company has taken all necessary corporate action to authorize the execution and
delivery of this Third Amendment and each other instrument, document or
agreement to be executed and delivered by it pursuant hereto.

 

(c)                                  When executed and delivered, this Third
Amendment and each other instrument, document or agreement to be executed and
delivered by the Company pursuant hereto, and the Credit Agreement as amended by
this Third Amendment, will constitute legal, valid and binding obligations of
the Company, enforceable in accordance with their respective terms, except as
enforceability may be affected by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting the enforcement of
creditors’ rights generally, and by general equitable principles.

 

(d)                                 No Unmatured Event or Event of Default
exists and the representations and warranties made by the Company and the
Continuing Guarantors in the Loan

 

4

--------------------------------------------------------------------------------


 

Documents to which each is a party are true and correct in all material respects
on and as of the date hereof, before and after giving effect to the
effectiveness of this Third Amendment and each other instrument, document or
agreement to be executed and delivered by any of them pursuant thereto, as if
made on and as of this date, other than those that relate to an earlier or
specific date.

 

6.                                       Miscellaneous.

 

(a)                                  Captions.  Section captions and headings
used in this Third Amendment are for convenience only and are not part of and
shall not affect the construction of this Third Amendment.

 

(b)                                 Governing Law.  This Third Amendment shall
be a contract made under and governed by the laws of the State of Illinois,
without regard to conflict of laws principles.  Whenever possible, each
provision of this Third Amendment shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Third
Amendment shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Third Amendment.

 

(c)                                  Severability.  Any provision of this Third
Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Third
Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable.

 

(d)                                 Counterparts; Facsimile Signature.  This
Third Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall together constitute but one
and the same document.  This Third Amendment may be executed by facsimile
signature, and any such facsimile signature by any party hereto shall be deemed
to be an original signature and shall be binding on such party to the same
extent as if such facsimile signature were an original signature.

 

(e)                                  Successors and Assigns.  This Third
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.

 

(f)                                    References.  From and after the date of
execution of this Third Amendment, any reference to any of the Loan Documents
contained in any notice, request, certificate or other instrument, document or
agreement executed concurrently with or after the execution and delivery of this
Third Amendment shall be deemed to include this Third Amendment unless the
context shall otherwise require.

 

(g)                                 Continued Effectiveness.  Notwithstanding
anything contained herein, the terms of this Third Amendment are not intended to
and do not serve to effect a novation as to the Credit Agreement, the Notes or
any other Loan Document.  The parties hereto expressly do not intend to
extinguish the Credit Agreement or any other Loan Document.  Instead, it is the
express intention of the parties hereto to reaffirm the indebtedness created
under the Credit Agreement, as evidenced by the Notes (including the amended and
restated Term Note to be executed and delivered pursuant to this Third
Amendment), and as secured by the collateral described in the

 

5

--------------------------------------------------------------------------------


 

Security Documents.  The Loan Documents, except as modified hereby, remain in
full force and effect and are hereby reaffirmed in all respects.

 

[Balance of page intentionally left blank; signature page follows.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Amended and Restated Credit Agreement to be duly executed under seal and
delivered by their respective duly authorized officers on the date first above
written.

 

 

 

APCOA/STANDARD PARKING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Agent and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BANK ONE, NA, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------